DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishida (US PGPub No. 2002/0179288) in view of Chung (US PGPub No. 2008/0078531) and Nakamura (US Patent No. 6,745,825).
Regarding claim 1, Ishida (Fig. 8) discloses a heat dissipation device (10), comprising:
a flat tubing having two opposed main walls (upper and lower walls) and two connecting walls (two curved side walls) connected thereto, wherein
the main walls and the connecting walls form an inner surface (inner surface of pipe 10) of the flat tubing,
the inner surface at least partially encloses an internal space of the flat tubing (see Fig. 11), and

the support arm extends along a longitudinal direction of the flat tubing (see pipe 20 in Fig. 9),
the support arm has a first longitudinal surface (top side of pipe 20 in Fig. 8) contacting the first capillary structure on the inner surface of the flat tubing (the grooves 13 adjacent to top side of pipe 20), a second longitudinal surface (bottom side of pipe 20 in Fig. 8) opposite the first longitudinal surface contacting the first capillary structure on the inner surface of the flat tubing (the grooves 13 adjacent to bottom side of pipe 20), a first side surface (left side of pipe 20) connected to the first longitudinal surface and the second longitudinal surface, and a second side surface (right side of pipe 20) opposite the first side surface and connected to the first longitudinal surface and the second longitudinal surface,
at least one of the first longitudinal surface and the second longitudinal surface contacts the first capillary structure (grooves 13 contacts the top and bottom sides of the pipe 20).
Ishida fails to disclose a second capillary structure is disposed on the first side surface and the second side surface of the support arm, and
the support arm includes at least one bend, wherein the bent support arm includes a first portion and a second portion, the first portion is connected to the second portion via the at least one bend, the first portion extends in the longitudinal direction, and the second portion extends transverse to the first portion.
Chung discloses a second capillary structure (wick 35 on support member 38, Fig. 4) is disposed on the first side surface and the second side surface of the support arm (on left and right sides of the support member 38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a second capillary structure on the first side surface and the second side surface of the support arm in Ishida as taught by Chung in order to increase the capacity of liquid working fluid being transported from condenser to evaporator.
Nakamura (Figs. 3 and 4b) discloses the support arm includes at least one bend (the heat pipe 4 including the wire mesh 42 is bent 90 degrees as shown in Fig. 4b), wherein the bent support arm includes a first portion (portion of the wire mesh 42 in heat pipe 4 at heat generating parts 60-63) and a second portion (portion of the wire mesh 42 in heat pipe 4 at the location of “4” in Fig. 4b), the first portion is connected to the second portion via the at least one bend (at the bottom 90 degrees bend in Fig. 4b), the first portion extends in the longitudinal direction (in a direction parallel to the plane of the  heat generating parts 60-63), and the second portion extends transverse to the first portion (in a direction 90 degrees or perpendicular from the plane of the heat generating parts 60-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the support arm includes at least one bend, wherein the bent support arm includes a first portion and a second portion, the first portion is connected to the second portion via the at least one bend, the first portion extends in the longitudinal direction, and the second portion extends transverse to the first portion in 
Regarding claim 2, Ishida further discloses wherein the support arm includes a first end and a second end longitudinally opposite the first end (see the lateral ends of pipe 20 in Fig. 9), and
the first longitudinal surface, the second longitudinal surface, the first side surface, and the second side surface each extends continuously from the first end to second end (see pipe 20 in Fig. 9).
Regarding claim 3, Ishida further discloses wherein the support arm is spaced from the connecting walls (see Fig. 8, two white spaces are formed), and wherein the support arm and the first and second connecting walls cooperatively define at least one longitudinal passageway in the internal space (the curved side walls, upper and lower walls of tube 10, and pipe 20 define passageways for a working fluid, the passageway includes the two white spaces and channels in the grooves 13).
Regarding claim 4, Ishida further discloses wherein the support arm and the first and second connecting walls cooperatively define at least two longitudinal passageways on opposite sides of the support arm (two white passageways are shown in Fig. 8).
Regarding claim 5, Ishida further discloses wherein the second capillary structure and the first capillary structure are arranged in the at least one longitudinal passageway (the grooves 13 and the wick 35 in view of Chung are provided in the passageways).
Regarding claim 6, Ishida further discloses wherein the first capillary structure and the second capillary structure include one of a metal mesh, grooves, and a sintered 
Regarding claim 8, Ishida further discloses wherein the second capillary structure is disposed only on the first side surface and the second side surface (the wick 35 is only provided on the left and right sides of the pipe 20 in Ishida).
Regarding claim 9, Ishida further discloses wherein the flat tubing including the two opposed main walls and two connecting walls is a unitary structure (see Fig. 8, the assembled heat pipe is a united structure).
Regarding claim 10, Ishida further discloses wherein the first longitudinal surface and the second longitudinal surface do not include the second capillary structure (the top and bottom surfaces only contact the grooves 13 but do not include wick 35).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (a new reference Nakamura is relied upon for the teaching of the support arm being bent). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763